Exhibit 10.2

AGREEMENT TO PURCHASE SUBSIDIARIES
AND CANCEL SHARES


This Agreement is entered into as of this 12th day of October 2007, by and among
Marc Ebersole (“Ebersole”), Christine Ebersole (“Christine”), Scott Schweber
(“Schweber,” and, together with Ebersole and Christine, the “Management
Shareholders”), BioStem, Inc., a Nevada corporation (“BioStem”) and the
undersigned shareholders and debt holders (together with the Management
Shareholders, the “Securities Holders”).


WHEREAS, the Management Shareholders are the principal officers and directors of
BioStem, Inc., a Nevada corporation, formerly known as National Parking Systems,
Inc. (the “Company”).


WHEREAS, the Company has agreed to acquire Joyon Entertainment, Inc. (the
“Acquisition”), and has elected to discontinue its parking related businesses;


WHEREAS, the Securities Holders have agreed that they would all cancel certain
of their shares of the Company, in exchange for the transfer to them of all of
the shares of the two operating subsidiaries of the Company, to be effective
immediately following the closing of the Acquisition.


NOW THEREFORE, the parties intending to be legally bound, hereby agree as
follows:


1.           Immediately prior to the effective date of the Acquisition, the
Management Shareholders shall take such action as is necessary and required to
cause all of the shares of BH Holding Company, Inc., a Nevada corporation (“BH”)
and ABS Holding Company, Inc., a Nevada corporation (“ABS”) to be transferred to
the Securities Holders, which transfer shall be effective as of the effective
date of the Acquisition, or as soon thereafter as possible.  Each of the
Securities Holders shall receive the shares of ABS and BH as set forth on
Exhibit A and Exhibit B attached hereto.  Immediately after the transfer of the
ABS and BH shares to the Securities Holders, each of the Securities Holders
shall cancel and deliver to the Company the number of shares set forth next to
their names on Exhibit A.


2.           The Company, Marc Ebersole and Hyde Investments, Ltd., hereby agree
that effective as of the Closing Date, the Company shall be released from all
obligations arising under that certain Senior Secured Convertible Debenture and
the related security agreement, effective as of the effective date of the
Acquisition.  All provisions of the Senior Secured Convertible Debenture shall
remain in full force and effect with respect to all parties thereto other than
the Company.


3.           Each of the undersigned holders of junior convertible debt of the
Company shall, effective the Closing Date, convert the junior convertible debt
into common stock of the Company.  In addition, to induce such conversion, each
of the junior convertible debt holders shall receive the shares of common stock
and common stock purchase warrants set forth opposite their names on Exhibit B
attached hereto.


4.           General Release.  The Management Shareholders and the Company, for
themselves and all persons acting by, through, under or in concert with any of
them, and each of them, hereby releases and discharges (i) the Company, the
holders of junior convertible debt of the Company, and Hyde Investments, Ltd.,
and each of their respective past, present and future administrators,
affiliates, agents, assigns, attorneys, directors, employees, executors, heirs,
insurers, officers, managers, parents, partners, predecessors, representatives,
servants, shareholders, subpartners, subsidiaries, successors, transferees,
underwriters, clients and customers and each of them; and (ii) all persons
acting by, through, under or in concert with any of them, of and from any and
all actions, causes of action (including causes of action for tortuous conduct,
fraud, fraudulent inducement or otherwise), claims, costs, damages, debts,
demands, expenses, liabilities, losses and obligations of every nature,
character and description, known or unknown, suspected or unsuspected, actual or
contingent, which the releasing party now owns or holds, or has at any time
heretofore owned or held, or may at any time hereafter own or hold, by reason of
any matter, cause or thing whatsoever incurred, done, omitted or suffered to be
done arising out of, or which may hereafter be claimed to arise out of, related
to or in any way directly or indirectly connected with any fact, circumstance or
event existing on or prior to the date hereof (all such released or discharged
items, collectively referred to herein as “Released Claims”).



--------------------------------------------------------------------------------


 
5.
Representations and Covenants



(a)           Each of the Parties acknowledges that there is a risk that
subsequent to the execution of this Agreement, one or more Parties will incur or
suffer loss, damages or injuries which are in some way caused by or related to
the Released Claims, but which are unknown and unanticipated at the time this
Agreement is signed.  All parties do hereby assume the above-mentioned risk and
understand that this Agreement SHALL APPLY TO ALL UNKNOWN OR UNANTICIPATED
RESULTS OF THE TRANSACTIONS AND OCCURRENCES DESCRIBED ABOVE, AS WELL AS THOSE
KNOWN AND ANTICIPATED, each of the Parties acknowledges in executing the
releases (the “Releases”) contained in this Agreement, that each does so with
full knowledge of any and all rights and benefits that each might otherwise have
had under California Civil Code Section 1542, and each, upon the advice of
counsel, hereby waives and relinquishes any and all such rights and
benefits.  Each of the Parties acknowledges and agrees that this waiver is an
essential and material term hereof, without which this Agreement (including,
without limitation, the Releases) would not have been entered into.  Section
1542 reads as follows:
 
“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.”


Each of the Parties certifies that it has read the foregoing recitation of
Section 1542 and understands the meaning of such section and such fact is
indicated by the signing of such Party’s initials hereto:
 
________
_____________
____________
_____________
Company
Marc Ebersole
Christine Ebersole
Scott Schweber
       

 
Each of the Parties further acknowledges that each may hereafter discover facts
different from or in addition to those known or believed to be true with respect
to the Released Claims.  Each of the Parties agrees that the Releases shall be
and shall remain effective in all respects, notwithstanding any such different
or additional facts, or any facts which are intentionally concealed from either
party by the other.  In this regard, and without limitation, each of the Parties
declares that it realizes that it may have damages it presently knows nothing
about and that, as to them, they have been released pursuant to the
Releases.  Each of the Parties further declares that it understands that the
parties being released would not have agreed to compromise their respective
claims if the Releases did not cover damages and their results which may not yet
have manifested themselves or which may be unknown or not anticipated at the
present time.


--------------------------------------------------------------------------------





(b)           The Releases shall not be deemed an admission by any of the
Parties of any sort.  No right shall inure to any third party (other than third
parties described in subparagraphs (a) above) from the obligations,
representations and agreements made or reflected herein.
 
(c)            Each of the Parties represents and warrants that it alone is the
owner of the Released Claims, that it has not heretofore assigned or
transferred, nor purported to assign or transfer to any third party, and is not
aware of any third party, who might assert some interest in any of the Released
Claims.  Each Party further agrees to indemnify, defend and hold harmless the
other from all liability, claims, demands, damages, costs, expenses and
attorneys’ fees incurred by the other Party as a result of any third party
asserting any such assignment or transfer of any such interest, right or claim.
 
(d)            Each of the Parties represents and warrants that none of the
Released Claims is subject to any purported or actual lien, security interest,
encumbrance or other contractual right of any third party.  Each Party further
agrees to indemnify, defend and hold harmless the other from all liability,
claims, demands, damages, costs, expenses and attorneys’ fees incurred by the
other Party as a result of any third party asserting the existence of any of the
foregoing.
 
(e)            Each of the Parties acknowledges that it has read this Agreement,
has been, or has had the opportunity to be, represented by independent counsel
of their own choice in connection with the circumstances leading up to the
execution of the Releases, understands the terms, conditions and consequences of
the Releases, and is freely and voluntarily entering into the Releases.
 
(f)             By execution of this Release, each releasing party represents
and warrants to the released party that no Claim that he, she or it has, had,
might have or might have had in the past against any person or entity released
hereby, has previously been conveyed, assigned, or in any manner transferred, in
whole or in part, to any third party.  Each releasing party expressly represents
and warrants to the other that he, she or it has full authority to enter into
this Release and to release any and all Claims he, she or it now has, had, might
have or might have had in the past against each person or entity released
hereby.
 
(g)            It is expressly understood and agreed that the terms of this
Agreement are contractual and not merely recitations and that the agreements
herein contained are to compromise doubtful and disputed Claims, avoid
litigation, and buy peace and that no releases or other consideration given
shall be construed as an admission of liability, all liability being expressly
denied by each released party hereto.
 
(h)            Each of the parties hereto shall take such action as is necessary
to accomplish the transactions contemplated herein, and use their best efforts
to obtain any consent, approval or other document, certificate or permission
that is necessary to complete all the transactions set forth herein.
 
[signature page follows]
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties have caused this Agreement to be
executed all as of the day and year first above written.


BioStem, Inc.
 
 
By:______________________
Marc Ebersole, CEO
 
_________________________
Marc Ebersole
 
 
 
_________________________
Christine Ebersole
 
 
_________________________
Scott Schweber
 
Hyde Investments, Ltd.:
 
 
By: _________________
     Name:
     Title:
 
The Gateway Real Estate
Investment Trust:
 
 
By: _________________
     Name:
     Title:
 
The Morpheus Trust:
 
 
By: _________________
     Name:
     Title:
 
Livingston Investments, Ltd.:
 
 
By: _________________
     Name:
     Title:
 
Burton Partners, LLC
 
 
By: _________________
     Name:
     Title:
 
Picasso, LLC
 
 
By: _________________
     Name:
     Title:
 
 



 


--------------------------------------------------------------------------------



Exhibit A
Management Shareholders
 

 
 Biostem
Shares of
Shares of
Shareholder
Shares to
ABS to be
BH to be
 
 be cancelled
Issued
Issued
       
Marc Ebersole
 122,000,000
2,500
2,500
       
Christine Ebersole
    4,000,000
500
500
       
Scott A. Schweber
    4,000,000
500
500







--------------------------------------------------------------------------------



Exhibit B
Junior Debenture Holders


                                                                                  Shares
of ABS and BH:



 
Shares of ABS
Shares of BH
     
Diane Breitman, as trustee of
1,300
1,300
The Morpheus Trust dated 10/1/03
         
Hyperion Fund, L.P.
1,300
1,300
     
Adele Ruger, as trustee of
1,300
1,300
The Gateway Real Estate
   
Investment Trust
         
Burton Partners, LLC
1,300
1,300
     
Picasso, LLC
1,300
1,300



                                                                                 
Securities of BioStem, Inc. (after giving effect to a one for forty reverse
stock split):



 
Shares of BioStem Common Stock (144K)
Shares of BioStem Common Stock (Restricted)
Warrants to Purchase BioStem Common Stock @ $0.10
       
Diane Breitman, as trustee of
2,173,290
2,940,620
3,780,000
The Morpheus Trust dated 10/1/03
             
Hyperion Fund, L.P.
2,173,290
2,940,620
3,780,000
       
Adele Ruger, as trustee of
2,173,290
2,940,620
3,780,000
The Gateway Real Estate
     
Investment Trust
             
Burton Partners, LLC
2,173,290
2,940,620
3,780,000
       
Picasso, LLC
2,173,290
2,940,620
3,780,000
       
Dojo Enterprises, LLC
1,483,550
1,466,449
2,100,000
       
London Finance Group, Ltd.
5,000,000
0
0





--------------------------------------------------------------------------------


